Citation Nr: 0407977	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  99-11 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating higher that 40 percent for 
fibromyalgia.

2.  Entitlement to a rating higher than 20 percent for 
cervical spondylosis with degenerative changes.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant, the veteran, and the veteran's son


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from December 1962 to 
October 1964.  The appellant is the veteran's wife and 
guardian; the veteran had been declared incompetent for VA 
purposes pursuant to an April 1976 rating decision.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision in which 
the Department of Veterans Affairs (VA) regional office (RO) 
in Jackson, Mississippi, granted entitlement to service 
connection for cervical spondylosis with degenerative changes 
and awarded a rating of 20 percent, and granted entitlement 
to service connection for fibromyalgia and awarded a rating 
of 40 percent, each effective from September 13, 1995.  The 
appellant has also appealed an October 2001 rating decision 
in part of which the RO denied entitlement to TDIU.

In March 2001, the Board remanded the two disability rating 
issues to the RO for the issuance of a supplemental statement 
of the case, which was accomplished.  In June 2003, the Board 
remanded the three issues now before the Board on appeal to 
the RO to afford the appellant a hearing before a Member of 
the Board at the RO.  The hearing was conducted via video 
teleconference before the undersigned Veterans Law Judge on 
September 13, 2003.


The issues of entitlement a rating in excess of 20 percent 
for cervical spondylosis with degenerative changes and a 
rating in excess of 40 percent for fibromyalgia are the 
subjects of the Remand that follows this decision.  


FINDINGS OF FACT

1.  The veteran has service-connected disabilities that are 
rated as follows: cervical spondylosis with degenerative 
changes, rated 10 percent disabling from November 23, 1987 
and 20 percent disabling from November 28, 1994; 
fibromyalgia, rated 40 percent disabling, effective from 
September 13, 1995 and; major depressive disorder, rated 30 
percent disabling, effective from May 5, 1999.  

2.  The veteran's combined ratings for his service-connected 
disabilities have been as follows:  10 percent from November 
23, 1987; 20 percent, from November 28, 1994; 50 percent from 
September 1995, and; 70 percent from May 5, 1999.

3.  The veteran has had twelve years of education.  He worked 
after service as a pipe fitter and construction worker, but 
has not worked since 1971.

4.  The veteran's disabilities from cervical spondylosis, 
fibromyalgia, and major depressive disorder prevent him from 
securing and following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU rating have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§  3.340, 3.341, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran's service-connected 
disabilities render him unemployable and that he is entitled 
to TDIU.  For the following reasons and bases, I conclude 
that the veteran is entitled to TDIU.

VA will grant a total diability rating for compensation 
purposes based on unemployability when the evidence shows 
that the appellant is precluded, by reason of his service-
connected disabilities, from obtaining and maintaining any 
form of gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2003).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16(a), if there is 
only one such disability, it must be rated at least 60 
percent disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more. 

The veteran may be entitled to TDIU based on an 
extraschedular considerations under 38 C.F.R. § 4.16(b).  The 
regulation provides that a veteran who is unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  The regulation further provides that rating boards 
should submit to the Director, Compensation and Pension 
Service, for extra-schedular consideration, all cases of 
veterans who are unemployable by reasons of service-connected 
disabilities, but who fail to meet the percentage standards 
set forth in 38 C.F.R. § 4.16(a).  

In Hatlestad, v. Derwinski, 1 Vet. App. 164 (1991), the 
United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) referred to apparent conflicts in the regulations 
pertaining to individual unemployability benefits.  
Specifically, the Court indicated there was a need to discuss 
whether the standard delineated in the controlling 
regulations was an "objective" one based on the average 
industrial impairment or a "subjective" one based upon the 
veteran's actual industrial impairment.  The Board is bound 
in its decisions by the regulations, the Secretary's 
instructions, and the precedent opinion of the chief legal 
officer of VA.  38 U.S.C.A. § 7104(c) (West 2002).  In a 
pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).

The Court has held that a veteran's advancing age and non-
service connected disabilities may not be considered in the 
determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places 
the claimant in a different position than other veterans with 
the same disability rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

The Court has also held that when VA denies a TDIU claim, it 
cannot simply state that the denial is based on a non-
service-connected condition rather than the service-connected 
condition.  A clear explanation of a denial of TDIU requires 
analysis of the current degree of unemployability 
attributable to the service-connected condition(s) as 
compared to the degree of unemployability attributable to the 
nonservice-connected conditions.  Cathell v. Brown, 8 Vet. 
App. 539 (1995).

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
appellant.

In a December 2002 rating decision, the RO changed the 
effective date of service connection for the disability 
involving the cervical segment of the spine, based on the 
October 2002 advisory opinion from the VA Central Office.  
Accordingly, the veteran's service-connected disabilities are 
currently rated as follows: cervical spondylosis with 
degenerative changes, rated 10 percent disabling from 
November 23, 1987 and 20 percent disabling from November 28, 
1994; fibromyalgia, rated 40 percent disabling, effective 
from September 13, 1995 and; major depressive disorder, rated 
30 percent disabling, effective from May 5, 1999.  
Consequently, the veteran's combined rating for his service-
connected disabilities have been as follows: 10 percent from 
November 23, 1987; 20 percent, from November 28, 1994; 50 
percent from September 1995, and; 70 percent from May 5, 
1999.

It is apparent from the veteran's rating history that he has 
met the schedular criteria for consideration of entitlement 
to TDIU since May 5, 1999.  He has one service-connected 
disability rated 40 percent disabling (fibromyalgia), and 
other service-connected disabilities (cervical spondylosis, 
rated 20 percent, and major depressive disorder, rated 30 
percent), resulting in a combined rating of 70 percent since 
May 5, 1999.


I also note that the RO referred the question of the 
veteran's entitlement to TDIU to the Director, VA 
Compensation and Pension Service.  In a letter dated October 
28, 2002, the Director, VA Compensation and Pension Service 
concluded that the veteran was not entitled to TDIU on a 
schedular or extraschedular basis.  Therefore, the Board will 
consider whether the veteran is unable to secure and follow a 
substantially gainful occupation due to his service-connected 
disabilities, whether or not he meets the schedular standards 
set out in 38 C.F.R. § 4.16(a).

Turning now to the facts of this case, I note, concerning the 
veteran's education, that the veteran's DD Form 214 indicates 
that he had twelve years of education, and that he has 
consistently reported this as his educational level.  
Concerning his occupational experience, I note that the 
veteran and the appellant have testified that after his 
separation from service, the veteran worked as a pipe fitter 
and as a construction worker.  He stopped working in 1971.

It is apparent from the record that the veteran is not able 
to secure and follow a substantially gainful occupation.  The 
veteran was rated permanently and totally disabled for VA 
pension purposes due to non-service-connected disabilities 
effective from December 1971.  Moreover, he has been 
considered incompetent and entitled to special monthly 
pension on the basis of the need for aid and attendance from 
February 1976.  Nonetheless, the question before the Board is 
whether his service-connected disabilities render him unable 
to secure and follow substantially gainful employment, 
without regard to his non-service-connected disabilities.  In 
other words, the fact that he is considered permanently and 
totally disabled due to non-service-connected disabilities 
does not preclude a finding that he is also unemployable due 
to his service-connected disabilities alone.  

Initially, the veteran's disability was attributed to a 
seizure disorder.  A private physician noted in June 1970 
that the veteran had stopped working due to seizures and a 
generalized slowness of reactions due to medication he was 
taking.  In a letter dated in June 1971, the same physician 
opined that the veteran was totally disabled, and was unable 
to work because of his seizures.  In a letter dated in 
January 1982, the same physician expressed the opinion that 
the veteran's seizure disorder was only partially controlled, 
and that the veteran was "unable to carry out any gainful 
occupation."  Another physician also attributed the 
veteran's disability to a seizure disorder.  He reported in 
May 1990 that the veteran had continued to have a seizure 
disorder and was totally disabled due to "refractory 
seizures."  

In more recent years, the veteran has been noted to have 
disability due to fibromyalgia, which had its onset during 
his active duty service and is now a service-connected 
disability.  As noted above, service connection is also in 
effect for cervical spondylosis and major depressive 
disorder.

Based on a review of the entire record, I find that the 
veteran is unemployable due to his service-connected 
disabilities from fibromyalgia, cervical spondylosis with 
degenerative changes, and major depressive disorder.  In a 
letter dated in May 1999, a private physician reported that 
the veteran had diagnoses of degenerative disc disease of the 
neck, fibromyalgia, and anxiety, and that his disabilities 
from such disorders required aid and attendance.  

When the veteran was examined in October 1999, his fine motor 
movements in his upper extremities were diminished.  Muscle 
tone was decreased.  An examiner reported that the veteran 
was not able to attend to the needs of nature.  He was able 
to walk only a short distance with a walker.  The reported 
diagnoses were fibromyalgia, degenerative arthritis, 
dementia, history of head trauma, and seizures.  The examiner 
concluded that the veteran required daily personal health 
care services of a skilled provider without which the veteran 
would require hospital, nursing home or other institutional 
care.  He was clearly incapable of performing the physical 
activities required by non-sedentary employment, as he could 
only walk a short distance with a walker, and needed 
assistance in activities of daily living.  

Further, due to his neuropsychiatric disability, the veteran 
is not capable of performing the activities required in 
sedentary employment.  I note that during the June 2001 VA 
neuropsychiatric examination, the veteran was disoriented, 
had impaired memory, and had a poor fund of knowledge.  The 
examiner noted that the veteran required assistance in such 
daily activities as dressing and eating.  After review of the 
claims file the examiner noted that the veteran had 
"significant" mood and cognitive disturbances.  The 
reported diagnosis was major depressive disorder secondary to 
chronic pain particularly due to degenerative cervical disc 
disease and fibromyalgia.  A second diagnosis was dementia of 
unknown etiology.  On a scale used to evaluate the veteran's 
overall level of functioning (GAF), the examiner assigned a 
score of 40, indicative of major impairment in several areas 
such as work, family relations, judgment, thinking, or mood, 
including indications such as inability to work.  The 
examiner commented that it was possible to attribute a 
significant component of the veteran's mood disturbance to 
his chronic pain issues.  The examiner also noted that 
chronic use of narcotics, analgesics and benzodiazepine could 
interfere with cognitive functioning, but added that the 
veteran was not then on traditional narcotic analgesics and 
was on a very minimal dosage of benzodiazepine.  The examiner 
also noted, however, that the non-narcotic analgesic and the 
muscle relaxant medications that the veteran was taking did 
have a sedating effect and that their effect on his cognitive 
functioning would be difficult to ascertain while he was 
taking them.  I also note that a treatment record dated in 
December 2000 contains a GAF of 40 attributed to major 
depression secondary to chronic pain.  Thus, although it is 
possible that the veteran has some impairment due to non-
service-connected dementia, it is not possible to 
differentiate between the service-connected and non-service-
connected impairment, and it is reasonable to attribute the 
whole of his psychiatric impairment to service-connected 
disability in this instance.  See also Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (when it is not possible to 
separate the effects of the service-connected and the non-
service-connected conditions, resolution of reasonable doubt 
in the veteran's favor clearly dictates that such signs and 
symptoms be attributed to the service-connected condition).


Given the physical limitations in the veteran's functioning 
due to the pain attributed to his service-connected 
disabilities in conjunction with the mental limitations 
attributable to his service-connected disability, and with 
resolution of reasonable doubt in the veteran's favor, I 
conclude that the veteran is entitled to a TDIU rating.


ORDER

Entitlement to TDIU is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.


REMAND

In a claim filed by the veteran in December 1971, he 
indicated that he had been receiving disability benefits 
administered by the Social Security Administration.  Other 
correspondence and documentation in the file document the 
veteran's receipt of Social Security disability benefits.  
Also, in a statement filed by the appellant in May 2000, the 
appellant asserted that medical evidence supporting the 
veteran's claims was available from VA medical centers in 
Jackson and Hattiesburg, Mississippi.  VA must attempt to 
obtain relevant records in the custody of a Federal 
department or agency, including VA medical facilities and 
other agencies such as the Social Security Administration.  
38 C.F.R. § 3.159(c)(2) (2003).

The regulations pertaining to the evaluation of 
intervertebral disc syndrome were revised in September 2002.  
The regulations pertaining to the evaluation of disabilities 
of the spine were revised in September 2003.  Although the 
appellant has been provided a supplemental statement of the 
case that contains the regulations as revised effective in 
September 2002, she has not been provided the revised 
regulations that became effective in September 2003.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
(VA, private or other) that have treated 
or examined the veteran for cervical 
spondylosis with degenerative changes and 
for fibromyalgia since 1987.  The 
appellant should be requested to provide 
the approximate dates of treatment.  The 
RO should take all necessary steps to 
obtain any pertinent records that are not 
currently part of the claims folder and 
associate them with the claims folder.

2.  The RO should take all necessary steps 
to obtain the veteran's medical and 
adjudication records from the Social 
Security Administration, and records of VA 
treatment at the VA medical centers in 
Jackson, Mississippi, and Hattiesburg, 
Mississippi, and associate all 
correspondence and any records received 
with the claims file.  The RO must 
continue to request these records, either 
until the records are obtained or it is 
reasonably certain that the records do not 
exist or that further efforts to obtain 
the records would be futile.  All efforts 
to obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).

4.  Then, the RO should again review the 
record and readjudicate the claims for 
increased disability ratings for cervical 
spondylosis with degenerative changes and 
for fibromyalgia.  If any benefit sought 
on appeal remains denied, the appellant 
and the appellant's representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



